department of the treasury internal_revenue_service washington d c cc dom it a date plr-100334-99 number release date memorandum for district_director attn chief examination_division from david b auclair assistant to the chief branch income_tax accounting subject letter_ruling request withdrawn pursuant to section b of revproc_98_1 1998_1_irb_7 we are writing to inform you that a taxpayer located within your district has withdrawn a request for a letter_ruling the taxpayer ssn sold a residential property in approximately one year and four months after the taxpayer had acquired the property from a decedent the taxpayer requested a letter_ruling regarding whether the two-year ownership requirement under sec_121 of the internal_revenue_code may be satisfied by adding the one-year deemed holding_period under sec_1223 of the code to the period of the taxpayer’s actual ownership of the residence we concluded that sec_1223 of the code is not applicable to the taxpayer’s case because the taxpayer did not sell the residential property within one year after the decedent’s death further sec_121 does not provide that the deemed holding_period under sec_1223 can be used to satisfy the ownership requirement under sec_121 upon informing the taxpayer of our adverse position the taxpayer withdrew the request for a letter_ruling if you need further information please contact sara shepherd at
